45 So. 3d 972 (2010)
STL REALTY, LLC, Appellant,
v.
BELLE PLAZA CONDOMINIUM ASSOCIATION, INC., Appellee.
No. 3D09-3292.
District Court of Appeal of Florida, Third District.
October 13, 2010.
Stratton & Feinstein, Brett Feinstein, Alicia Roman and Ramona V. Singh, Miami, for appellant.
Halpern Rodriguez and Marc A. Halpern; Lorna Owens, for appellee.
Before WELLS, and SALTER, JJ., and SCHWARTZ, Senior Judge.
WELLS, Judge.
STL Realty, LLC appeals from an order denying its motion to intervene in this mortgage foreclosure action in order to compel the Clerk of the Lower Tribunal to release funds deposited in excess of that required by law made as part of a foreclosure bid. See § 45.031(2), Fla. Stat. (2009) *973 (requiring a successful high bidder at a foreclosure sale to "post with the clerk a deposit equal to 5 percent of the final bid"). Finding no abuse of discretion in denying the motion to intervene, we affirm without prejudice to STL Realty, LLC filing an application to the Clerk of the Lower Tribunal below for return of the sum deposited over and above the five percent mandated by law that is currently being held by the clerk pending the outcome of this appeal.[1]
NOTES
[1]  We note that the Clerk of the Lower Tribunal did not object to the release of the funds when invited to advise this Court as to its position on this appeal.